Citation Nr: 0715676	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-06 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
effective October 31, 1990, an initial rating higher than 20 
percent effective August 1, 1996, and an initial rating 
higher than 30 percent effective February 25, 2003, for left 
sural nerve neuroma with neurologic deficit.  

2. Entitlement to an initial rating higher than 10 percent 
for recurrent peroneal subluxation of the right lower 
extremity.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1, 1989 to October 30, 1990, with 8 months and 12 
days of prior active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1991 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

After a review of the record, the Board finds that in March 
1993 the veteran perfected an appeal of the RO rating 
decision in September 1991, which assigned a 10 percent 
rating for left sural nerve neuroma with neurologic deficit, 
and a 10 percent rating for recurrent peroneal subluxation of 
the right lower extremity, effective October 31, 1990.  The 
veteran had requested a Travel Board hearing, but in May 1993 
she canceled the hearing that had been scheduled for July 
1993 due to her anticipated move to another state.  In the 
May 1993 telephone call, she indicated that she would later 
contact VA about her new address and rescheduling of her 
hearing.  In July 1993, she informed the San Francisco RO of 
her new address and indicated that she desired that her 
service-connected disabilities be "reevaluated."  
Subsequently, she relocated several times, with her claims 
file being transferred to different regional offices but 
never to the Board for consideration.  

At various times in the interim, the veteran filed claims for 
a higher rating, which the RO granted for the left lower 
extremity (i.e., 20 percent effective August 1, 1996, and 30 
percent effective February 25, 2003).  It appears that this 
case comes to the Board on appeal from the most recent of 
these rating decisions, in June 2003, from the Houston RO.  
However, given the foregoing history, the veteran's claim has 
actually been in appellate status since 1993.  Thus, the 
issues on appeal are phrased accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

The veteran's case has been ongoing since 1993, when she 
perfected her appeal as to the initial ratings assigned to 
her right and left lower extremities.  However, as related in 
the introduction, years elapsed before an RO reconsidered the 
ratings assigned to her right and left lower extremity 
disabilities and before the Houston RO transferred the case 
to the Board for appellate consideration.  In connection with 
the most recent rating decision in June 2003, the Houston RO 
provided the veteran notice of the Veterans Claims Assistance 
Act of 2000 (VCAA), addressing the claims for an increased 
rating for the right and left lower extremity disabilities.  
While the RO advised the veteran to send evidence showing 
that her service-connected disabilities have increased in 
severity, the content of the notice did not advise the 
veteran of the type of evidence needed to substantiate the 
claim for the period since she filed her original claim in 
November 1990.

The RO and indeed the veteran herself do not appear to 
realize that this case has been in appellate status since 
1993.  Thus, any evidence or information bearing on the 
claims from that initial time period forward is relevant.  As 
a matter of essential fairness, the veteran should be 
provided the opportunity to submit such evidence or 
information dating back to the time she appealed the initial 
ratings assigned to her disabilities.  

In her substantive appeal, received in March 2005, the 
veteran indicated that she did not want a Board hearing, but 
given the unusual procedural status of the appeal as 
determined by the Board, she should be given the opportunity 
to clarify her intent with regard to a hearing.  

To ensure procedural due process the case is REMANDED for the 
following action:

1. Ensure VCAA compliance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate a 
claim and the relative duties of VA and 
the claimant to obtain evidence), and with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (notice of the elements of the 
claim to include the degree of disability 
assignable and the provision for the 
effective date).  In particular, furnish 
notification of the evidence needed to 
substantiate the claims for higher initial 
ratings dating back to the time the 
veteran initially filed her claim in 
November 1990.  

2. Ask the veteran to clarify her intent 
as to whether she still desires a hearing 
before the Board.

3. Ask the veteran for any evidence of 
treatment of her disabilities, not already 
of record, since discharge from service.  

4. If deemed necessary in light of 
additional evidence received, schedule the 
veteran for a VA orthopedic and 
neurological examination to determine the 
current level of impairment due to the 
service-connected right and left lower 
extremity disabilities.  The claims file 
should be made available to the examiner 
for review.  The examiner is asked to 
describe the following:  the presence and 
degree of any neurological deficit, to 
include any paralysis resulting from the 
affected nerve; range of motion in degrees 
of dorsiflexion and plantar flexion; and 
any functional loss due to pain, weakness, 
or fatigue, if feasible, in additional 
degrees of loss of dorsiflexion or plantar 
flexion.  

5. After the above development is 
completed, adjudicate the claims to 
include consideration of higher initial 
ratings for right and left lower extremity 
disabilities dating back to the veteran's 
discharge from service.  If any benefit is 
denied, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.  



The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

